Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2017

                                   No. 04-14-00033-CV

                                  Osbaldo A. SAENZ Jr.,
                                        Appellant

                                             v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                          Trial Court No. DC-11-242, DC-12-250
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

     The panel has considered the appellant’s motion for clarification and the motion is
DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.


                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk